Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 14, 15, 23, 28 - 30 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hosseini US 20200154413.

Regarding claims 1, 15, 29, and 30, Hosseini teaches a method for wireless communication performed by a base station, comprising: 
determining at least one blind detection limit for detecting a control channel from a set of blind detection limits (par. [0072]: "To support one or more of these low latency processing timelines, base station 105-a, UE 115-a, or both may limit the number of CCEs for UE 115-a to perform channel estimation on and the number of blind decoding processes for UE 115-a to perform when attempting to detect and decode a PDCCH transmission 235 from base station 105-a"); and 
transmitting an indication of the at least one blind detection limit to a user equipment (par. [0073]: "... base station 105-a may configure the maximum number of non-overlapping CCEs, blind decoding candidates, or both").

Regarding claim 9, 23, the set of blind detection limits apply to one of: 
a particular slot of a plurality of slots ([0072]);
a group of consecutive slots; 
or a group of consecutive symbols.

Regarding claim 14, 28, the indication of the at least one blind detection limit is transmitted to the UE dynamically ([0086]); or
the indication of the at least one blind detection limit is transmitted in semi- persistent scheduling information, scheduling the UE to use the at least one blind detection limit for a period of time.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 15, 16, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi US 20210351865.

	Regarding claim 1, 15, 29, and 30, Ouchi teaches a UE determining at least one blind detection limit for detecting a control channel / PDCCH from a set of blind detection limits (A terminal apparatus includes a transmitter configured to transmit capability information of the terminal apparatus, and a receiver configured to perform blind detection of a PDCCH from a search space in a control resource set, (a) a maximum number of blind detections that can be performed in the prescribed duration, (b) a maximum number of blind detections in a unit time, (c) a maximum number of blind detections based on configuration for the control resource set, abstract).

	Although Ouchi teaches the UE determining the blind detection limits, it would have been obvious in an environment with a single base station and a plurality of UEs for the base station to determine the blind detection limits and transmit the limits to the UEs. This would ensure that the base station is capacity is not overloaded.

Regarding claim 2, 16, the at least one blind detection limit includes at least one of:
a limit on a number of blind decodes that may be performed to detect the control channel (abstract); or
a limit on a number of control channel elements corresponding to a decoding candidate of the control channel.

Allowable Subject Matter
Claims 3-8, 10-13, 17-22, and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476